DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gossweiler, USPN 8,621,396, discloses a method including defining a CAPTCHA generator (column 13 lines 57-65), wherein a CAPTCHA is a Completely Automated Public Turing tests to tell Computers and Humans Apart (column 1 lines 41-43), and the CAPTCHA generator is configured to generate CAPTCHA challenges by using at least a first parameter (image, column 13 line 66-column 14 line 5) and a first plurality of values (filtering) associated with the first parameter (column 14 lines 6-21), defining an adversary program (automated machine), wherein the adversary program is configured to automatically attempt to solve the CAPTCHA challenges (column 15 lines 30-43), performing a first feedback loop (repeated multiple times) including generating a first plurality of CAPTCHA challenges (column 14 lines 22-43) , receiving feedback from a group of human users with respect to a first subset of the first plurality of CAPTCHA challenges (column 14 lines 22-56), and receiving feedback from the adversary program with respect to a second subset of the first plurality of CAPTCHA challenges (column 15 lines 30-43), and modifying a weight associated with a first value among the plurality of values, to determine a modified weight associated with the first value (column 15 line 1-14), wherein the modifying is based, at least in part, on the feedback from the group of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Hamilton, II et al., USPN 2012/0246008, discloses a method od grading CAPTCHA challenges (0048)., but is not seen as reading on the amended claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434